Name: /* 64/405/EEC: Commission Decision of 1 July 1964 fixing cif prices for cereals, flour, groats and meal */
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1964-07-13

 Avis juridique important|31964D040564/405/CEE: DÃ ©cision de la Commission, du 1er juillet 1964, portant fixation des prix C.A.F. des cÃ ©rÃ ©ales, farines, gruaux et semoules Journal officiel n ° 111 du 13/07/1964 p. 1798 - 1799++++ ( 1 ) ETANT DONNE QUE LE TEXTE DES DECISIONS ULTERIEURES N'EST PAS DESTINE A SUBIR DES VARIATIONS SUBSTANTIELLES , SEULS LES TABLEAUX ANNEXES A CES DECISIONS SERONT DORENAVANT PUBLIES AU SUPPLEMENT AGRICOLE DU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . ( 2 ) VOIR PRESENT JO , PAGE 1796/64 . ( 3 ) JO N 30 DU 20 . 4 . 1962 , P . 933/62 . ( 4 ) JO N 103 DU 30 . 6 . 1964 , P . 1613/64 . DECISION DE LA COMMISSION DU 1ER JUILLET 1964 PORTANT FIXATION DES PRIX C.A.F . DES CEREALES , FARINES , GRUAUX ET SEMOULES ( 1 ) ( 64/405/CEE ) LA COMMISSION DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DECISION DE LA COMMISSION DU 30 JUIN 1964 PORTANT FIXATION DES PRIX C.A.F . DES CEREALES , FARINES , GRUAUX ET SEMOULES ( 2 ) , CONSIDERANT QU'EN FONCTION DES PRIX D'OFFRE ET DES COURS DE CE JOUR , LES PRIX C.A.F . ACTUELLEMENT EN VIGUEUR DOIVENT ETRE MODIFIES CONFORMEMENT AU TABLEAU ANNEXE A LA PRESENTE DECISION , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LES PRIX C.A.F . VISES A L'ARTICLE 10 PARAGRAPHE 3 , ET A L'ARTICLE 11 PARAGRAPHE 2 DU REGLEMENT N 19 ( 3 ) ET LE PRIX C.A.F . SPECIAL INSTITUE PAR LA DECISION DU CONSEIL N 64/391/CEE DU 26 JUIN 1964 ( 4 ) , SONT FIXES CONFORMEMENT AUX TABLEAUX ANNEXES A LA PRESENTE DECISION . ARTICLE 2 LES PRIX C.A.F . FIXES A L'ARTICLE PREMIER SONT VALABLES A PARTIR DU 2 JUILLET 1964 ET JUSQU'A LEUR MODIFICATION PAR DECISION ULTERIEURE DE LA COMMISSION . ARTICLE 3 LA PRESENTE DECISION EST DESTINEE A TOUS LES ETATS MEMBRES . FAIT A BRUXELLES , LE 1ER JUILLET 1964 . PAR LA COMMISSION LE PRESIDENT WALTER HALLSTEIN ANNEXE PRIX CAF DES CEREALES , FARINES , GRUAUX ET SEMOULES FIXES PAR DECISION DE LA COMMISSION EN DATE DU 1ER JUILLET 1964 VALABLES A PARTIR DU 2 JUILLET 1964 ( VOIR J.O . DU 13 . 7 . 64 , P . 1799 )